internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b1-plr-154777-01 date date legend x d1 d2 state this responds to your letter dated date in which you requested relief under sec_301_9100-1 of the procedure and administration regulations for x to file an election under sec_301_7701-3 to be treated as a c_corporation for federal tax purposes facts according to the information submitted x an eligible_entity with more than one member was organized during d1 under the laws of state x intended at all times to be treated as a c_corporation for federal tax purposes effective d2 inadvertently x did not file an election to be treated as a corporation law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes a business_entity is an entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-2 an eligible_entity with at least two members can elect either to be classified as an association and thus a corporation under sec_301 b or as a partnership sec_301_7701-3 provides that unless a domestic eligible_entity elects otherwise the entity is a partnership if it has two or more members to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 entity classification election with the designated service_center sec_301_7701-3 an election will be effective on the date specified cc psi b1-plr-154777-01 on the form_8832 or on the date filed if no such date is specified the effective date specified on form_8832 cannot be more than days prior to the date the election is filed sec_301_7701-3 sec_301_9100-1 allows the commissioner to grant a reasonable extension of time for making a regulatory election under the rules set forth in sec_301_9100-2 and sec_301_9100-3 sec_301_9100-1 defines a regulatory election as an election having a due_date prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions for time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based solely on the facts submitted and the representations made the requirements of sec_301_9100-3 have been satisfied accordingly x is granted an extension of time of sixty days from the date of this letter to elect to be treated as a corporation effective as of d2 the election should be made by filing form_8832 with the appropriate service_center a copy of this letter should be attached to the election except as expressly set forth above no opinion is expressed or implied concerning the tax consequences of the transactions described above under any other provision of the internal_revenue_code specifically no opinion is expressed concerning whether x is an eligible_entity this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent pursuant to power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer paul f kugler sincerely associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110
